        Case 1:19-cv-09496-GBD-GWG Document 111 Filed 03/05/21 Page 1 of 4
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 1211 Avenue of the Americas, 26th Floor
                                                                                                 New York, New York 10036

                                                                                                 O   +1 212 872 9800
                                                                                                 F   +1 212 872 9815
                                                                                                 squirepattonboggs.com



                                                                                                 Victor Genecin
                                                                                                 T +1 212 872 9889
                                                                                                 victor.genecin@squirepb.com



                                                               March 5, 2021
VIA ECF

Hon. Gabriel W. Gorenstein
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

           RE:         Sungjin Inc Co., Ltd. v. Itochu International Inc.;
                       Kenneth Horowitz d/b/a Bag Studio, LLC; and Le Sportsac, Inc.,
                       Case No.: 1:19-cv-09496-GBD-GWG
                       Motion to Compel Production of Purchase Orders and Related Documents

Dear Judge Gorenstein:

        My firm represents defendants Itochu International, Inc. (“III”) and Le Sportsac, Inc.
(“LSI”). I write to request that the Court compel plaintiff Sungjin Inc Co., Ltd. (“Plaintiff” or
“Sungjin”) to produce the documents on which it bases its claims in this action for goods sold and
delivered – in particular, the six purchase orders that plaintiff describes with specificity in ¶¶23-
27 & ¶37 of the Second Amended Complaint (ECF 45) (the “SAC”) – together with its
correspondence concerning those documents.

       I regret the need to burden the Court with this motion. Indeed, this is the first time that I
have ever needed to move to compel a plaintiff to produce documents that are specifically
described in a complaint, but after extensive correspondence and repeated telephone discussions
with plaintiff’s counsel, Peter Y. Lee, Esq., I have no alternative.

        On January 26, 2021, I wrote to Mr. Lee detailing the deficiencies in plaintiff’s responses
to the Requests for Production (the “RFPs”) propounded by LSI and III. Thereafter, plaintiff did
not produce additional documents. Mr. Lee and I had a telephonic “meet-and-confer” session on
February 19, 2021 lasting three (3) hours concerning the documents plaintiff had not yet
produced. In that session, Mr. Lee promised that, by February 26, 2021, he would produce
documents supporting plaintiff’s claims, including purchase orders, shipping documents and
related correspondence, and documents supporting the damages claimed by plaintiff. On
February 26, however, plaintiff made a small production that mostly re-produced documents
from prior productions and did not include any of the purchase orders or correspondence


45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
     Case 1:19-cv-09496-GBD-GWG Document 111 Filed 03/05/21 Page 2 of 4
Hon. Gabriel W. Gorenstein
March 5, 2021
Page 2


concerning them. It is clear that, absent an Order of this Court, plaintiff will not produce the
documents at issue.

       BACKGROUND

         This case concerns products that plaintiff alleges it shipped to defendant “Kenneth
Horowitz d/b/a Bag Studio, LLC.” That defendant was declared in default on May 14, 2020 (ECF
58). Plaintiff claims that III and LSI are somehow liable to plaintiff for the price of the goods.
Plaintiff produced the invoices it claims are unpaid, all addressed to Bag Studio, LLC, on
December 11, 2020. This was the first time III and LSI ever saw these invoices, which plaintiff
had never before sent to them despite its claim in this Court that III and LSI are responsible for
paying them. Tellingly, the documents produced by Plaintiff to date do not reflect III’s or LSI’s
involvement in or awareness of any of the purchase orders and invoices that are the subject matter
of this lawsuit.

       THE DOCUMENTS AT ISSUE IN THIS MOTION

        LSI’s and III’s Requests for Production (“RFPs”) 18-22, served on November 6, 2021,
require plaintiff to produce each of the purchase orders described in SAC ¶¶ 23-27, all invoices
issued by plaintiff for goods ordered on each purchase order, and all of plaintiff’s
communications and internal documents concerning:

           a. each purchase order;
           b. the shipment of products pursuant to each purchase order, including, but
              not limited to, all packing lists, waybills, bills of lading, customs
              declarations and all other shipping documents;
           c. identification of the person responsible for payment for the goods listed
              on each purchase order; and,
           d. each invoice plaintiff issued for goods listed on each purchase order.

       Plaintiff has not produced any documents responsive to RFPs 18-22 subparts a and c.
Nor has it produced any of the customs declarations for the shipments at issue.

        III’s and LSI’s RFP 32 seeks production of the purchase order described in SAC ¶37,
together with all of plaintiff’s communications and internal documents concerning that purchase
order, all documents identifying the person responsible for payment for the goods listed on that
purchase order; each invoice plaintiff issued for goods listed on that purchase order or all
documents showing the value of the goods plaintiff produced pursuant to that purchase order;
and all documents concerning plaintiff’s efforts to obtain payment for the goods plaintiff
produced pursuant to that purchase order.

         Plaintiff has not produced the purchase order, nor any communications concerning it,
documents identifying the person responsible for payment, or documents concerning plaintiff’s
efforts to secure payment.

        Plaintiff alleges that six (6) purchase orders caused it to manufacture the goods for which
it claims it was not paid. These documents, and the communications related to them, are essential
to Plaintiff’s case. The purchase orders are described with particularity in each iteration of
     Case 1:19-cv-09496-GBD-GWG Document 111 Filed 03/05/21 Page 3 of 4
Hon. Gabriel W. Gorenstein
March 5, 2021
Page 3


plaintiff’s complaint, so they must have been in plaintiff’s counsel’s possession before suit was
initiated herein. Some of the purchase orders, moreover, are referenced as attachments in
multiple strings of emails that plaintiff produced, in which plaintiff’s general manager, Mr. Park,
was an active participant. In violation of the rules governing electronic discovery, plaintiff
produced the emails but not the purchase orders referenced as attached to them.

        III’s and LSI’s RFPs 44-46, moreover, seek documents concerning the damages alleged
in the SAC against each defendant. The greater part of plaintiff’s alleged damages are predicated
upon the commercial invoices and debit notes identified in SAC ¶¶ 28-36. Plaintiff has produced
the invoices and debit notes, but these documents raise questions concerning plaintiff’s alleged
damages. For example, SAC ¶28 states:

       “plaintiff issued Commercial Invoice No. and Debit Note No. V18LT403-2 totaling
       US$370,208.90 in reliance on the foregoing [still not produced] purchase order(s).”

(ECF 45, ¶28). The invoice and debit note produced by plaintiff that bear number V18LT403-2
are each for a total of US$185,104.45. Each lists the same 20,220 items. This unusual
accounting occurs in each invoice-and-debit-note pair identified in SAC ¶¶ 28-36 and produced
by plaintiff. Plaintiff’s counsel has declined to explain why plaintiff invoiced only half the total
it now claims as damages. One thing is clear, however: plaintiff alleges that it issued its invoices
and debit notes “in reliance on the foregoing purchase order(s).” We can only speculate that
plaintiff is withholding the purchase orders because each purchase order reflects the dollar total
shown on each invoice, i.e., half the amount plaintiff claims as damages. Plaintiff must produce
the purchase orders at issue and all related documents.

         It bears emphasis that documents responsive to RFPs 18-22, 32, and 44- 46, which
plaintiff described and relied on in the SAC, should have been produced with plaintiff’s initial
disclosures pursuant to Fed. R. Civ. Proc. 26(a)(1) (“a party must, without awaiting a discovery
request, provide to the other parties: … (ii) a copy--or a description by category and location--of
all documents, electronically stored information, and tangible things that the disclosing party has
in its possession, custody, or control and may use to support its claims or defenses....”); see also
Fed. R. Civ. Proc. 26(a)(1)(E) (“A party must make its initial disclosures based on the
information then reasonably available to it”). Plaintiff explicitly identifies six purchase orders in
the SAC and alleges that it manufactured goods and issued commercial invoices and debit notes
in reliance on the identified purchase orders. (ECF 45, ¶¶23-37). The purchase orders are the first
step in the process of establishing the contractual basis for the damages plaintiff seeks in this
action. (ECF 45, ¶¶43-46 & ¶¶48-53). Plaintiff has no excuse for its ongoing evasion of its
obligation to produce these documents.

       SANCTIONS

        Plaintiff’s failure to produce key documents alleged in its SAC with its initial disclosures
and its failure to produce those key documents with related documents in response to LSI’s
discovery requests has forced LSI to seek the Court’s intervention. Accordingly, pursuant to
Federal Rule of Civil Procedure Rule 37(a)(3)(A) and 37(a)(5)(A), LSI requests that Plaintiff pay
LSI’s expenses incurred in making this motion. John Wiley & Sons, Inc. v. Book Dog Books,
LLC, No. 13 Civ. 816 (WHP) (GWG), 2014 U.S. Dist. LEXIS 202781, *1-11 (S.D.N.Y. Jun. 5,
     Case 1:19-cv-09496-GBD-GWG Document 111 Filed 03/05/21 Page 4 of 4
Hon. Gabriel W. Gorenstein
March 5, 2021
Page 4


2014) (“the only requirements are that a party has made a motion for ‘an order compelling
disclosure or discovery’ and that ‘the motion is granted.’”) (citation omitted).

       CONCLUSION

        The parties must schedule depositions and the Scheduling Order requires the parties to
discuss mediation during March, 2021. Without documents responsive to defendants’ RFPs 18-
22, 32, and 44-46, it is not possible for defendants to prepare meaningfully for depositions or to
discuss mediation or settlement.

        Accordingly, defendants III and LSI respectfully request that this Court enter an Order:
(1) Directing plaintiff and its counsel to produce the documents responsive to defendants’ RFPs
18- 22, 32, and 44-46 without further delay; (2) Awarding the costs of this motion to defendants;
and, (3) Granting such other and further relief as this Court deems just and proper.

       I am grateful for the Court’s courtesies and attention to this matter.

                                                      Respectfully,

                                                      SQUIRE PATTON BOGGS (US) LLP


                                                      By: /s/Victor Genecin
                                                             Victor Genecin


cc.:   Peter Y. Lee, Esq. (via ECF)
       Jisang Kim, Esq. (via ECF)
